Without, I trust, animadversion, I must express my disagreement with the rationale my brothers have employed to bestow an award they believe to have been earned by one who has, from the record, developed into a good citizen. Their process, to my eye, defies logic. *Page 319 
The acts committed by Penn were separate, beyond argument, in time and place. They constituted robberies, as he admitted, of different individuals, at different times and at different places. The common denominator was the modus operandi. The grand jury which indicted Penn considered them to be separate offenses, returning separate true bills to which Penn, while assisted by legal counsel, entered separate pleas of guilty.
Inescapably, to me at least, it must be said then that the offenses neither were connected with the same act nor resulted from offenses committed at the same time and, therefore, Penn could not have qualified as a "first offender."
Carried to an extreme, the precedent my brothers now set could result in expunging the record of a conviction of one who engages in a crime spree consisting of acts of like kind closely related in time to which he pleads guilty on one day. The result would, of course, be ludicrous, one I am convinced not intended by the legislature.
The statute, while perhaps inartfully drafted, is not so ambiguous as to warrant the result reached by the majority of this court, even though its conclusion springs from true charity of spirit.
Simply put, I dissent because Penn was not a first offender. He commited separate robberies and when he pleaded guilty to the first he became an offender. When he pleaded guilty again, he had already been once convicted.
The court below, in my opinion, did not err and I would affirm its judgment. *Page 320